1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   UNITED STATES,                       No. 2:11-cr-119-05 WBS KJN
13                 Plaintiff,

14        v.                              ORDER
15   DANNY PEREDA,

16                 Defendant.

17

18                               ----oo0oo----

19              On March 2, 2020, defendant Danny Pereda filed two

20   motions for nunc pro tunc sentencing.1      (Docket Nos. 344, 345.)

21   The United States shall file any opposition to defendant’s

22   motions no later than thirty (30) days from the date of this

23   order.    Defendant may file a reply no later than twenty-one (21)

24   days from the date of the filing of the United States’

25

26
          1    The two motions have different handwriting, and the
     second motion includes defendant’s signature and one additional
27   page stating that the defendant was including a “missing
     signature copy” of the motion. The two motions otherwise appear
28   to be identical.
                                     1
1    opposition.   The court will then take the motions under

2    submission and will inform the parties if oral argument or

3    further proceedings are necessary

4              IT IS SO ORDERED.

5    Dated:   March 4, 2020

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      2
